DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukamoto (US 2020/0051231).
Regarding claim 1, Tsukamoto teaches an image reading device comprising: 
an image reader 30/129 configured to read an image on a recording medium (Figs. 2 and 4 [0049, 0106]); and 
circuitry (within the various controllers of the apparatus, comprising at least controllers 600/502/32/41/122; Figs. 3-4 [0083-0088, 0091-0092]) configured to: 
obtain defective image information (i.e., an image read by the image reader/read image; [0055, 0087, 0107] steps 1-5) and defect type (type of abnormality) information based on the image on the recording medium read by the image reader ([0107] steps 6-7); and 
10determine an abnormality of the image on the recording medium based on the defective image information and the defect type information ([0107] step 7, [0122, 0134-0135]).
Regarding claim 2, Tsukamoto teaches the image reading device according to claim 1, wherein the circuitry is configured to: 15compare an image read by a reading unit 31/129 (Figs. 3-4 [0049, 0105-0106]) electrically connected to the image reading device, with the defect type information; and determine whether the image read by the reading unit is defective (i.e., determines whether the sheet is normal or not ([0049, 0098], [0107] steps 5-7).
Regarding claim 3, Tsukamoto teaches the image reading device according to claim 1, further comprising: 20an operation unit including a screen 400/127 to receive an input (Figs. 2 and 4 [0055, 0074-0077, 0099]); and wherein the circuitry is configured to: display, on the screen, a determination result (inspection result) of about the abnormality of the image on the recording medium (Fig. 14 [0166-0167]); and set a value (Level 1-7) specified on the screen as the defect type information (Fig. 13 [0103, 0163-0165]).
Regarding claim 4, Tsukamoto teaches the image reading device according to claim 1, wherein the circuitry is configured to: determine a defective image portion 411/412 due to which the image is determined to be defective, in the image on the recording medium read by the image reader (Fig. 10 [0150-0151]); and 3set the defect type information of the defective image portion ([0107] steps 4-8, [0122] each piece of abnormal page information holds information on the type of abnormality).
Regarding claim 5, Tsukamoto teaches the image reading device according to claim 4, further comprising: an operation unit including a screen 400/127 to receive an input (Figs. 2 and 4 [0055, 0074-0077, 0099]), wherein the circuitry is configured to: 19Client Ref. No. FN202103367 display the defective image portion on the screen (Fig. 10 [0150]); and set a value (Level 1-7) specified on the screen about the defective image portion, as the defect type information (Fig. 13 [0103, 0163-0165]).
Regarding claim 6, Tsukamoto teaches the image reading device according to claim 5, wherein the image reader is configured to read a plurality of images (Fig. 6 [0112-0114]), and wherein the circuitry is configured to: display, on the screen, a defective image portion 408 included in each of the plurality of images read by the image reader (Image00001-Image00010 represent inspection reports showing any defects/abnormalities for each of read images 1 to 10; Fig. 10 [0142-0143, 0150]); 10compare a value specified on the screen about the defective image portion (level for determination as a stain/scratch) with the defect type information (user can adjust inspection levels which will set a threshold for determining abnormalities on future read images; Fig. 11 [0146, 0157, 0163-0165]); determine whether the defective image portion displayed on the screen is defective ([0165]); display a determination result of the defective image portion on the screen (red circles 411 and 412 signify that defects have been determined (Fig. 10 [0151]); 15and set the defect type information (Fig. 13 [0103, 0163-0165]).
Regarding claim 7, Tsukamoto teaches the image reading device according to claim 1, wherein the circuitry is configured to cause the recording medium (read image 5) determined to 20have a defective image to be ejected to an ejection tray (abnormal paper delivery tray; Fig. 6) that is different from another ejection tray (normal paper delivery tray) to which a recording medium (read images 1-4) having no defective image is ejected (Fig. 6 [0114] steps 1-2).
Regarding claim 8, Tsukamoto teaches the image reading device according to claim 1, wherein the circuitry is configured to: 25count a number of output pages of recording media ([0200]); and display the number of output pages of recording media having respective defective images on a display (all pages are displayed as shown in Fig. 9).
Regarding claim 9, Tsukamoto teaches the image reading device according to claim 1, 30wherein the circuitry is configured to: compare the abnormality of the image for each type of the recording medium read by the image reader, with the defect type information (steps S4-S7; Fig. 19 [0192-0194]); determine the abnormality of the image (step S7; Fig. 19 [0194]); display the defect type information on a display (Fig. 10 [0150]); and 20Client Ref. No. FN202103367set the defect type information (Fig. 13 [0103, 0163-0165]).
Regarding claim 10, Tsukamoto teaches an image forming apparatus 1 (Fig. 2 [0045]) comprising: an image forming device 500 configured to form an image on a recording medium ([0053]); and 5the image reading device according to claim 1.

Prior Art
The prior art made of record and not relied upon is cited as related art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852